Title: From Thomas Jefferson to William Carmichael, 26 May 1787
From: Jefferson, Thomas
To: Carmichael, William



Dear Sir
Bourdeaux May 26. 1787.

Being thus far on my tour through the seaports, I find here a letter from Colo. Smith, informing me of his having passed this place on his way to Madrid. As I believe you are not acquainted with each other, give me leave to recommend him to your attentions, not as a matter of formality but with all the warmth which his uncommon merit deserves. His good sense you will immediately perceive, but the virtues of the heart re[quir]e time and trial. I have had occasion to see them in him, and can assure you that his candor [and] honour may be [re]lied on under every possible circumstance [sh]ould there be occasion for confidential communications between [you]. I shall moreover acknolege as a debt any civilities you will be so good as to shew him. I expect to be at Paris by the [middle] of the next month and from thence again to resume the thread of our correspondence which my journey has for a while interrupted. I have the honour to be with sentiments of the highest esteem & respect Dear Sir Your most obedient & most humble servt.,

Th: Jefferson

